Carter, J.
At the Spring term, 1900, of tihe Circuit Court of Leon county, plaintiff in error was' indicted, tried and convicted for the crime of murder in thel first degree, and from the death sentience imposed sued out this writ of error. -The indi'ctmlelnt alleges and, the proof shows that the mortal wound was inflicted ini the county of Wakulla, in 'this. State, and that on the following day, the deceased died of said wound in the county of Leon, in this state.
The first and fourth assignments of error are not *606referred to in the, brief for plaintiff in error. Under our practice they must be regarded. as abandoned.
There' is nothing" in the transcript of the record to show that the court permitted the States Attorney to narrate the State’s testimony before the witnesses had testified to the facts, as contended in the second assignmeint of error. This assignment can not therefore be considered by us.
Tlhe remaining assignments,, the third and fifth, are as follows: 3rd. The court eirreid in sustaining an indictment found in, Leon, county for an offence alleged to have been committed in Wakulla county, though the death occurred in Leon county.
5th. Section 2364 Revised Statutes, of Florida, under which the indictment was dlrawn, is unconstitutional.
Section 2364 Revised Statutes, which was compiled from section 25, act approved November 19, 1828, reads as follows. “In all cases wheirle an. inidiotaible offence shall be perpetrated in this State, and] the same, shall commence in any one county and terminate in another, the offender shall be liable toi indictment in either "county.” It is not denied by plaintiff in error that if the statute quoted is, valid, the conviction in this case ought to be sustained, but it is contended that the statute violates that part of selction 11, Declaration of Rights, Constitution of 1885, which provides that “in all criminal prosecutions the accused shall have, the right to, a speedy and public trial by an impartial jury, in the county where the crime was committed.” We hold til-fat, as applied to cases like the one, wie are now considering, vis: homicides: where tihe miortial wound is inflicted in one county in. this State, and the death from such- wound occurs in another coun*607ty in this State, the statute is free from the conistitutional objection urged, and authorizes indictment, trial and punishment of the; perpetrator of the homicide in either of said counties. State v. Pauley, 12 Wis. 537; Commonwealth v. Parker, 2 Pick. 549. See, also, Archer v. State, 106 Ind. 426, 7 N. E. Rep. 225; Hauk v. State, 148 Ind. 238, 46 N. E. Rep. 127.
The judgment of the Circuit Court is. affirmed.